DETAILED ACTION
In Applicant’s Response filed 12/16/21, Applicant amended claim 1; amended the specification; and submitted a Declaration under 37 CFR 1.132. Currently, claims 1-7 are pending (claims 3-7 were previously withdrawn). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The Declaration of Wen-Hua HSU under 37 CFR 1.132 filed 12/16/21 is insufficient to overcome the rejection of the claims based upon Quinn et al (US 2007/0049857) as set forth in the Office action for at least the following reasons:
The Declarant has provided test results that show that the claimed invention “provides stretching and pressing force on the wearer’s medial arch, pulling the wearer’s medial arch, as defined by….amended claim 1” (Declaration pg 3) and show that “after the flat foot orthosis is worn, inward twisting of the subjects’ ankles and…shanks are notably improved” and “a force in an opposite direction is indeed provided…and leads to a corrective effect” (Declaration pg 6), but the Declarant has failed to show that these results are “unexpected”. In particular, the Declarant has not put forth any evidence which would suggest that testing was carried out on the prior art device of Quinn or, more importantly, that results of such testing were compared to the results obtained from testing the claimed invention to show unexpected properties. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e)). In the Declaration filed 12/16/21, the only test results provided were those which resulted from testing/experimentation on the claimed invention, not the prior art. Additionally, no comparison of the effects achieved through use of the claimed device were compared to those achieved through use of the prior art device of Quinn. Thus, for at least this reason, Declarant has not established unexpected results or benefits of the claimed invention.
Additionally, it is noted that the Declarant has claimed that the technical effects achieved through use of the claimed invention are unexpected because Quinn et al does “not disclose these technical features literally” and does “not even deal with correction of flat feet”. However, such a statement, alone, is insufficient to show unexpected properties of the claimed invention. Also, this statement is not persuasive and is insufficient to overcome the rejection of record. Even if Quinn may not explicitly disclose the same technical features as highlighted in the present application/Declaration, the Declarant has not shown that the device of Quinn would be incapable of being used in the same way as the claimed invention or that if the device was used in such a way that the same technical features would not be achieved. Additionally, although Quinn may not explicitly disclose use of the device for treatment of flat feet, the device of Quinn would be capable of such a use because the ankle support/brace 10 of Quinn shown in figs 1-6 is shown applied to a user’s flat foot in fig 1 and thus is interpreted as being a 
The Office has also noted the Declarant’s arguments that the declaration with experimental data proves that the orthosis defined by claims 1 and 2 is not anticipated or obvious over Quinn et al (Declaration pg 1) and that “the function/effect provided by the…orthosis…is…proved to be novel and non-obvious over Quinn et al” (Declaration pg 7). The Office is not persuaded by these arguments, however, because these statements are the opinion of the inventor with respect to the legal conclusion at issue in the present case. MPEP 716.01(c) states that “although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue”. Thus, the inventor’s opinion that claims 1 and 2 are not anticipated or obvious over the prior art of record is not entitled to any weight and therefore fails to overcome the rejections of record in this case.
Therefore, in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence is insufficient to overcome the rejections of record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn et al (US 2007/0049857).
With respect to claim 1, Quinn discloses a flat foot orthosis (ankle support/brace 10 shown in figs 1-6; support 10 is shown applied to a user’s flat foot in fig 1 and thus is interpreted as being a “flat foot orthosis”) configured for correcting a flat foot (the ankle brace is used to support an ankle bone and ankle joint as described i.e. in para [0009] and thus “corrects” the foot which, as shown in fig 1, is positioned such that it is “flat” when using the brace) the orthosis comprising:
two bodies (first portion/boot-like member 11 and strap segments 26/27 are interpreted as being two bodies), each one of the two bodies having a wearing space disposed inside the body (boot-like member 11 is a body configured to embrace and encircle the ankle – para [0026]; figs 1-2; the wearing space is the interior where the foot and ankle are located; interior is also shown in figs 3-4; strap segments 26/27 are configured such that an interior 
a foot portion (portion of boot-like member 11 that encircles the user’s foot during use as shown in figs 1-2) having a sole located on a bottom of the foot portion (bottom portion 14 defines the bottom surface of the support as shown in fig 4 and thus is interpreted as being a “sole”); an instep located on a top of the foot portion (front portion 16 located at a position that is expected to cover the instep of a patient during use as shown in fig 4); an arch located on one of two horizontal sides of the foot portion (right and left sides 12 and 13 – para [0026]; fig 4; the side of member 11 that is located on the medial side of the foot during use is interpreted as being an “arch” since this side of the support is positioned at the medial arch of the user’s foot), facing the other one of the two bodies (the sides 12 and 13 of member 11 face the strap segments 26/27 as shown in fig 4), and connected to the sole and the instep (sides 12 and 13 are integrally connected with bottom portion 14 and front portion 16 as shown in fig 4); and
a lateral side located on the other one of the two horizontal sides of the foot portion, and connected to the sole and the instep (one of the sides 12/13 will be located on the lateral side of the foot during use of the support; the sides 12 and 13 are located on opposing horizontal sides of the member 11 as shown in fig 4 and are integrally connected with bottom portion 14 and front portion 16 as shown in fig 4);
an ankle portion connected to the foot portion (member 11 includes an upper portion configured to embrace and encircle the ankle – para [0026]; figs 1-2; the portions that encircle the foot and ankle are integrally connected as shown in figs 1-2); 

a substrate surrounding the wearing space, and extending from the foot portion to the shank portion through the ankle portion (the boot-like member 11 has a body that defines the interior space where the foot/ankle are located during use and the body is formed from “a one-piece material”– para [0026] lines 10-12; a “substrate” is a surface or material and, thus, the material forming member 11 is interpreted as being a “substrate”); and
a first elastomer being a single strip and disposed adjacent to the substrate (straps 26/27 are formed from elastic material – para [0030] lines 5-6; and are disposed adjacent to the material of member 11 as shown in figs 1-4; each strap is a single strip as shown i.e. in fig 4), surrounding the wearing space (as shown in figs 1-6), having an end located on the instep of the foot portion and configured for placement at a cuboid bone of a wearer (as shown in figs 2 and 3 ends 26a and 27a are located at a position which is expected to correspond to the instep of the foot at the cuboid bone during use) extending spirally from the end through the lateral side, the sole, and the arch in order, configured for wrapping over a navicular bone of the wearer, and configured for extending through the ankle portion at a talus bone of the wearer toward the shank portion (as shown in figs 1-2 the straps 26/27 wrap about the foot and ankle during use and, specifically, extend over the areas expected to be located at the lateral side, sole, arch, navicular bone, a talus bone and shin/calf of the wearer during use; the wrapped configuration of the straps is interpreted to involve the straps extending “spirally” about the 
	
With respect to claim 2, Quinn discloses the invention as claimed (see rejection of claim 1) and also discloses that the surrounding and fettering part of the first elastomer of each one of the two bodies surrounds and fetters the shank portion of the respective body because as shown in figures 1-2, the straps 26/27, which are formed of elastic material (para [0030] lines 5-6) wrap about member 11 at the area where binding 18 is located (as shown i.e. in fig 3) which is interpreted as being a “shank” portion because binding 18 is located at a position which is expected to contact the area directly above the ankle at the shin/calf during use and as shown in figs 1-3.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 12/16/2021 have been fully considered as follows:
	Regarding the objections to the specification, Applicant’s arguments on pages 8-11 of the Response and the amendments to the specification have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.	
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments to claim 1 and the arguments/amendments to the specification (discussed above) have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 12-15 of the Response have been fully considered but are not persuasive.
	Specifically, the Office has noted Applicant’s argument on page 14 that the strap formed in an endless circle in Quinn is not equivalent to the first elastomer in claim 1 because “a strap extending beyond a part configured at a wearer’s cuboid bone and a surrounding and fettering part cannot form anchoring points on the wearer’s cuboid bone and fettered part”. The Office is not persuaded by this argument, however, because there are no limitations in the claims which require that the elastomer (or ends of the elastomer) are configured to form anchoring points on the wearer’s cuboid bone and fettered part. Thus, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	The Office has also noted Applicant’s arguments that “anchoring points would be automatically formed as a wearer puts on the flat foot orthosis” and that “the function/effect is implicitly defined in the amended claim 1 and is supported by the original disclosure and does not need an explicit disclosure”. The Office respectfully disagrees because as discussed above, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, structural features and functions which may be disclosed in the specification but are not claimed have not been read into the claims and therefore cannot be used to differentiate the claims from the prior art of record.

Therefore for at least the reasons provided above, the Office maintains that Quinn discloses the invention as recited in claims 1-2 of the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IIDA (US 2016/0206462); GRUNDEN ET AL (US 2012/0238929); SALLOUM (US 2019/0192329); THOR ET AL (US 2018/0333285); HALLBRECHT (US 2018/0021199); TSUCHIYA ET AL (US 2017/0079847); SUMMIT ET AL (US 2015/0374529) (see para [0037]); VOGELBACH (US 4844058); and THUM (EP 0159679A2) each disclose a foot orthosis that includes features that are pertinent to Applicant’s disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786